SULLIVAN, Judge,
concurring in part and dissenting in part.
I agree that Stinson is not entitled to a Crim. R. 4(C) discharge upon the criminal information filed December 10, 2002. I respectfully disagree, however, with the majority's analysis that there was an earlier "cause" which had been "dismissed" on July 24, 2001, five days after Stinson's first appearance on July 19, 2001.5
Because there were never charges brought against Stinson in July 2001, there was no "cause" to be dismissed. There was, therefore, no dismissal to trigger application of the tolling rule. This rule has application only where a charge is dismissed and later refiled.
To be sure, the five-day period following Stionson's arrest/appearance is not without significance. It is clear that a person may not be arrested and held indefinitely without being charged. For example, I.C. § 35-383-7-3 clearly contemplates that when an arrest has preceded the filing of formal charges, such charges "shall be filed or be prepared to be filed at or before the initial hearing...." If the State requests more time for the filing of charges, or if the case is to be transferred to another court, the initial hearing may be continued for not more than seventy-two hours. Id. Furthermore, 1.C. § 85-838-7-1 requires that a person arrested without a warrant "be taken promptly before a judicial officer," but that if the person makes bail the initial hearing may take place within twenty days from the arrest. I.C. § 35-383-7-4 provides that a person arrested upon a warrant "shall be taken promptly for an initial hearing" but if released on bond or upon the conditions stated in the warrant the initial hearing may be held within twenty days. See also Coleman v. Frantz, 754 F.2d 719 (7th Cir.1985) (holding cighteen-day detention of an arrestee without appearance before magistrate was a deprivation of liberty without due process).
At a minimum, had Stinson not been free on surety bond from the first day of his arrest/appearance, he would have had grounds for habeas corpus relief. See In Re Brettin, 723 N.E.2d 913 (Ind.Ct.App.2000). In any event, even though free on recognizance, Stinson was entitled to have the five day period from arrest/appearance to "dismissal" and release of bond counted toward the one-year period within which the State could bring him to trial on the December 10, 2002 information. In this regard, although there were no charges on file against him, the so-called "pre-charges" under which Stinson could have been held had he not made bond are sufficiently analogous so as to trigger and then toll the one-year period under Crim.R. 4(C). See Sweeney v., State, 704 N.E.2d 86 (Ind.1998), cert. denied, 527 U.S. 1035, 119 S.Ct. 2393, 144 L.Ed.2d 793 (1999); Bentley v. State, 462 N.E.2d 58 (Ind.1984).
Nevertheless, I agree with the majority's conclusion that following his arrest on December 17, 2002, the State had 360 days within which to bring Stinson to trial, i.e., until December 12, 2008. For this reason I concur in the affirmance of the denial of *356Stinson's Motion for Discharge filed February 18, 2008.

. Although the record does not affirmatively reflect it, for purposes of this opinion it is assumed that Stinson's first appearance was also the day of his arrest.